Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT, dated as of May 15, 2020 (this “First Amendment”), to the
Amended and Restated Term Loan Credit Agreement, dated as of February 28, 2018
(as amended, restated, supplemented or otherwise modified from time to time
prior to, but not including, the date hereof, the “Existing Credit Agreement”;
and the Existing Credit Agreement as amended by this First Amendment, the
“Credit Agreement”), among GNC CORPORATION, a Delaware corporation (“Parent”),
GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the “Borrower”), the
other Loan Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, Parent, the Borrower, the Lenders and the Administrative Agent are
parties to the Existing Credit Agreement; and

WHEREAS, pursuant to Section 9.2(b) of the Existing Credit Agreement, the
Borrower and the Lenders party hereto (for the avoidance of doubt, constituting
at least the Required Lenders) hereby agree to amend the Existing Credit
Agreement as set forth herein, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein or the context
otherwise requires, capitalized terms which are defined in the Credit Agreement
are used herein as therein defined.

SECTION 2. Amendments. Effective as of the First Amendment Effective Date (as
defined below), the Existing Credit Agreement is hereby amended as follows:

(a) Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
following new defined term in the appropriate alphabetical order:

“Liquidity”: at any time, (i) the aggregate stated balance sheet amount of
Unrestricted Cash of the Borrower and its Restricted Subsidiaries minus
(ii) Borrowing Base Cash (as defined in the ABL Credit Agreement as in effect on
the date hereof).

(b) The following defined term set forth in Section 1.1 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

““Springing Maturity Date”: August 10, 2020 or, if later, the date that is 91
days prior to the stated maturity date of any Indebtedness that refinances the
Convertible Senior Notes and has a stated maturity date between November 9, 2020
and June 2, 2021; provided that (a) if, at any time on or after June 15, 2020,
Liquidity is less than $100,000,000 or the Borrower has failed to deliver any
certificate described in the following proviso and (b) if, either (i) the
holders (other than any Defaulting Lender) of more than 25% of the aggregate
unpaid principal amount of

 



--------------------------------------------------------------------------------

the Term Loans then outstanding have elected by written notice to the Borrower
and the Administrative Agent to accelerate the Springing Maturity Date to
June 15, 2020, or (ii) the “Revolving Springing Maturity Date” (as defined in
the ABL Credit Agreement) has been accelerated to June 15, 2020 pursuant to the
ABL Credit Agreement, or (iii) the “FILO Springing Maturity Date” (as defined in
the ABL Credit Agreement) has been accelerated to June 15, 2020 pursuant to the
ABL Credit Agreement, then the Springing Maturity Date shall be June 15, 2020;
provided that a Responsible Officer of the Borrower shall deliver a certificate
to the Administrative Agent on June 15, 2020 and on each Monday thereafter (and
on any other day as the Administrative Agent or any Lender may request such a
certificate) certifying that Liquidity is at least $100,000,000 as of such date
(and, with respect to any such certificate delivered after June 15, 2020, that
Liquidity has been at least $100,000,000 at all times since June 15, 2020).

SECTION 3. Covenants. Each Loan Party agrees that, notwithstanding any provision
of the Credit Agreement to the contrary, from and after the First Amendment
Effective Date:

(a) Executive Compensation. Promptly following the approval by any Loan Party of
any special bonus or retention payment (including pursuant to any key employee
retention plan) to, or of the entry into by such Loan Party of any new or
amended employment agreement with, any of the Loan Parties’ executive officers,
the Loan Parties shall provide a summary to the Administrative Agent and to
Milbank LLP, as counsel to the ad hoc group of holders of Term Loans and FILO
Term Loans (as defined in the ABL Credit Agreement) represented by such law firm
(the “Crossover Ad Hoc Group”) of the bonus, payment or new or amended
employment agreement for which approval has been obtained.

(b) Restricted Payments. The Loan Parties shall not pay or cause to be paid any
Restricted Payments under clause (b), (d), (g), (h), (i) or (j) of Section 6.6
of the Credit Agreement.

(c) Prepayments. The Loan Parties shall not make or offer in writing to make any
optional or voluntary payment, prepayment, repurchase or redemption of, or
otherwise voluntarily or optionally defease, any Junior Material Debt (other
than any such payment permitted by clause (i) (other than, for the avoidance of
doubt, a refinancing with Net Cash Proceeds of any Indebtedness incurred under
the Revolving Credit Facility (as defined in the ABL Credit Agreement as in
effect on the date hereof)), (iii) or (vii) of Section 6.9(a) of the Credit
Agreement) or the Convertible Senior Notes.

(d) Budget. Holdings shall deliver to the Administrative Agent and to counsel to
the Crossover Ad Hoc Group a 13-week budget reasonably acceptable to the
Administrative Agent and such counsel reflecting the Loan Parties’ anticipated
cash receipts and anticipated disbursements for the period from the day
following the last day of the most recent budget delivered pursuant to
Section 4(d) or this Section 3(d), as applicable, through and including the end
of the thirteenth calendar week thereafter, in each case no later than the date
that is four Business Days prior to the last day of the most recent budget
delivered pursuant to Section 4(d) or this Section 3(d), as applicable.

 

2



--------------------------------------------------------------------------------

SECTION 4. Effectiveness. This First Amendment shall become effective on the
date (the “First Amendment Effective Date”) on which:

(a) The Administrative Agent shall have received this First Amendment executed
and delivered by each of (i) the Loan Parties and (ii) the Lenders constituting
at least the Required Lenders.

(b) The Administrative Agent shall have received a true and complete copy of an
amendment to the ABL Credit Agreement (i) executed and delivered by the Borrower
and the lenders thereunder constituting at least the “Required Revolving
Lenders” and the “Required FILO Lenders” (in each case as defined in the ABL
Credit Agreement) and (ii) changing both the “Revolving Springing Maturity Date”
and the “FILO Springing Maturity Date” (in each case as defined in the ABL
Credit Agreement) to August 10, 2020 in a manner substantially similar to the
amendment to the Springing Maturity Date set forth in Section 2 above.

(c) Holdings shall have paid in full in cash all accrued and unpaid fees and
expenses of professional advisors to the Administrative Agent and the Crossover
Ad Hoc Group, in each case, invoiced within two Business Days prior to the First
Amendment Effective Date (it being understood that, notwithstanding anything to
the contrary in the Credit Agreement, this clause (c) shall include the accrued
and unpaid fees and expenses of separate legal counsel for each of the
Administrative Agent and the Crossover Ad Hoc Group, respectively).

(d) Holdings shall have delivered to the Administrative Agent and to counsel to
the Crossover Ad Hoc Group a 13-week budget reasonably acceptable to the
Administrative Agent and such counsel reflecting the Loan Parties’ anticipated
cash receipts and anticipated disbursements for the period from May 9, 2020
through and including the end of the thirteenth calendar week thereafter.

SECTION 5. Representations and Warranties. In order to induce the Required
Lenders to enter into this First Amendment, the Loan Parties hereto represent
and warrant as of the date hereof to the Administrative Agent and each Lender
party hereto that the following statements are true and correct in all material
respects (or in all respects if qualified by “materiality” or “Material Adverse
Effect”):

(a) Each of Parent and the Borrower and its Restricted Subsidiaries (i) is duly
organized, validly existing and in good standing or in full force and effect
under the laws of the jurisdiction of its organization (to the extent such
concepts exist in such jurisdictions), (ii) has the organizational power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified as a foreign organization and in good
standing or in full force and effect under the laws of each jurisdiction where
its ownership, lease or operation of Property or the conduct of its business
requires such qualification and (iv) is in compliance with all Requirements of
Law, except, in the case of the foregoing clauses (i) (solely with respect to
Restricted Subsidiaries), (ii), (iii) and (iv), as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Each Loan Party has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform this First
Amendment and the Credit Agreement as amended hereby. Each Loan Party has taken
all necessary corporate or other organizational action to authorize the
execution, delivery and performance of this First Amendment and the Credit
Agreement as amended hereby. No material consent or authorization of, filing
with,

 

3



--------------------------------------------------------------------------------

notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this First Amendment or the Credit
Agreement as amended hereby, except (i) consents, authorizations, filings and
notices that have been obtained or made and are in full force and effect,
(ii) the consents, authorizations, filings and notices described in Schedule 3.4
to the Credit Agreement, (iii) the filings referred to in Section 3.18 of the
Credit Agreement, (iv) filings necessary to create or perfect Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and
(v) those consents, authorizations, filings and notices the failure of which to
obtain or make would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. This First Amendment has been duly
executed and delivered on behalf of each Loan Party that is a party thereto.
This First Amendment constitutes, and the Credit Agreement as amended hereby
constitutes, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(c) The execution, delivery and performance by each Loan Party of this First
Amendment and the Credit Agreement as amended hereby will not violate any
Requirement of Law applicable to, or any Contractual Obligation of, Parent, the
Borrower or any of its Restricted Subsidiaries, except, in each case, as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any such
Requirement of Law or any such Contractual Obligation (other than Permitted
Liens).

SECTION 6. Reaffirmation.

(a) To induce the Required Lenders to enter into this First Amendment, each of
the Loan Parties hereby confirms, ratifies, acknowledges and reaffirms its
obligations under each Loan Document to which it is a party, including, without
limitation, any guarantees provided for therein and any grant, pledge or
collateral assignment of a lien or security interest, as applicable, contained
therein, in each case as amended, restated, amended and restated, supplemented
or otherwise modified prior to or as of the date hereof (including as amended
pursuant to this First Amendment). Each Loan Party acknowledges and agrees that
each of the Loan Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall not be impaired or limited by the execution or effectiveness of this First
Amendment.

(b) Each Guarantor acknowledges and agrees that (i) such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to this First Amendment and (ii) nothing in the Credit Agreement, this
First Amendment or any other Loan Document shall be deemed to require the
consent of such Guarantor to any future amendment, consent or waiver of the
terms of the Credit Agreement.

SECTION 7. Continuing Effect of the Credit Agreement. This First Amendment shall
not constitute an amendment or waiver of any provision of the Existing Credit
Agreement or the other Loan Documents not expressly referred to herein and shall
not be construed as a waiver

 

4



--------------------------------------------------------------------------------

or consent to any further or future action on the part of the Borrower or any
other Loan Party that would require a waiver or consent of any of the Lenders
and/or the Administrative Agent. Except as expressly amended hereby, the
provisions of the Existing Credit Agreement and each other Loan Document are and
shall remain in full force and effect. Each of the Lenders party hereto agrees
not to take a contrary position to, or to take any action inconsistent with,
this First Amendment.

SECTION 8. Loan Document. Each of this First Amendment and the Credit Agreement
as amended hereby is a Loan Document.

SECTION 9. GOVERNING LAW; WAIVER OF JURY TRIAL; MISCELLANEOUS.

(a) THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS FIRST AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES TO THE TERMS SET FORTH IN SECTIONS 9.9 AND
9.10 OF THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN
MUTATIS MUTANDIS.

(c) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import referring to the Existing Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof”, or
words of like import referring to the Existing Credit Agreement shall mean and
be a reference to the Credit Agreement.

(d) This First Amendment may be executed by one or more of the parties to this
First Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This First Amendment may be delivered by facsimile or electronic
transmission of the relevant signature pages hereof. Any provision of this First
Amendment may be amended, waived or modified with the consent of the Required
Lenders to the extent provided in Section 9.2 of the Credit Agreement, other
than any such subsequent amendment, waiver or modification to the extent it
would otherwise require the consent of Lenders holding a higher percentage of
any Class or the consent of all affected Lenders, as applicable, pursuant to the
Credit Agreement.

(e) The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to this First Amendment and any document to be signed in
connection with this First Amendment and the transactions contemplated hereby
shall be deemed to include electronic signatures, deliveries and (to the extent
approved by the Administrative Agent) contract formations on electronic
platforms, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act, and the
parties hereto consent to conduct the transactions contemplated hereunder by
electronic means.

 

5



--------------------------------------------------------------------------------

For the avoidance of doubt, the foregoing also applies to any amendment,
extension or renewal of this First Amendment. Each of the parties hereto
represents and warrants to the other parties that it has the corporate capacity
and authority to execute this First Amendment through electronic means and there
are no restrictions for doing so in that party’s constitutive documents.

SECTION 10. Severability. If any provision of this First Amendment shall be
determined to be illegal or invalid as to one or more of the parties hereto,
then such provision shall remain in effect with respect to all parties, if any,
as to whom such provision is neither illegal nor invalid, and in any event all
other provisions hereof shall remain effective and binding on the parties
hereto.

SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this First Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this First
Amendment.

SECTION 12. GENERAL RELEASE.

(a) AS PART OF THE CONSIDERATION FOR THE LENDERS’ EXECUTION OF THIS FIRST
AMENDMENT, THE BORROWER, EACH GUARANTOR, EACH ON BEHALF OF ITSELF AND ITS
SUCCESSORS, ASSIGNS, EQUITYHOLDERS, SUBSIDIARIES, AFFILIATES, OFFICERS,
PARTNERS, DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS (COLLECTIVELY, THE
“RELEASING PARTIES”) HEREBY FOREVER, FULLY, UNCONDITIONALLY, AND IRREVOCABLY
RELEASES, WAIVES, AND FOREVER DISCHARGES THE AGENTS, THE LENDERS AND EACH OF
THEIR SUCCESSORS, ASSIGNS, EQUITYHOLDERS, SUBSIDIARIES, AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS AND OTHER PROFESSIONALS
(COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL CLAIMS, LIABILITIES,
OBLIGATIONS, DEBTS, DEMANDS, CAUSES OF ACTION (WHETHER AT LAW OR IN EQUITY OR
OTHERWISE), DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS, CONTROVERSIES, ACTS AND
OMISSIONS, DEFENSES, COUNTERCLAIMS, SETOFFS, AND OTHER CLAIMS OF EVERY KIND OR
NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN, WHETHER LIQUIDATED OR UNLIQUIDATED,
MATURED OR UNMATURED, FIXED OR CONTINGENT, DIRECTLY OR INDIRECTLY ARISING OUT
OF, CONNECTED WITH, RESULTING FROM OR RELATED TO ANY ACT OR OMISSION UNDER ANY
LOAN DOCUMENT BY ANY AGENT, ANY LENDER OR ANY OTHER RELEASEE PRIOR TO THE DATE
HEREOF (COLLECTIVELY, THE “CLAIMS”); PROVIDED THAT THE FOREGOING SHALL NOT
RELEASE CLAIMS RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION. THE BORROWER AND EACH GUARANTOR FURTHER AGREES THAT IT
SHALL NOT COMMENCE, INSTITUTE, OR PROSECUTE ANY LAWSUIT, ACTION OR OTHER
PROCEEDING, WHETHER JUDICIAL, ADMINISTRATIVE OR OTHERWISE, TO COLLECT OR ENFORCE
ANY CLAIM EXCEPT THAT THE BORROWER AND EACH GUARANTOR SHALL HAVE NO OBLIGATION
HEREUNDER WITH RESPECT TO ANY CLAIM RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.

 

6



--------------------------------------------------------------------------------

FURTHERMORE, EACH OF THE RELEASING PARTIES HEREBY ABSOLUTELY, UNCONDITIONALLY
AND IRREVOCABLY COVENANTS AND AGREES WITH AND IN FAVOR OF EACH RELEASEE THAT IT
WILL NOT SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY
RELEASEE ON THE BASIS OF ANY CLAIM RELEASED AND/OR DISCHARGED BY THE RELEASING
PARTIES PURSUANT TO THIS SECTION 12. IN ENTERING INTO THIS FIRST AMENDMENT, EACH
OF THE RELEASING PARTIES HAS CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL
COUNSEL AND EXPRESSLY DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR
OMISSIONS BY ANY OF THE RELEASEES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE
VALIDITY AND EFFECTIVENESS OF THE RELEASES SET FORTH ABOVE DO NOT DEPEND IN ANY
WAY ON ANY SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY,
COMPLETENESS OR VALIDITY THEREOF.

(b) THE PROVISIONS OF THIS SECTION 12 SHALL SURVIVE AND REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
OR THE TERMINATION OF THIS FIRST AMENDMENT, ANY OTHER LOAN DOCUMENT OR ANY
PROVISION HEREOF OR THEREOF.

(c) EACH RELEASING PARTY ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS
DIFFERENT FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH
RESPECT TO SUCH CLAIMS AND AGREES THAT THIS INSTRUMENT SHALL BE AND REMAIN
EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY SUCH DIFFERENCES OR ADDITIONAL
FACTS. THIS RELEASE SHALL BE AND REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING
THE DISCOVERY BY ANY RELEASING PARTY AFTER THE DATE HEREOF (I) OF ANY NEW OR
ADDITIONAL CLAIM AGAINST ANY RELEASEE, (II) OF ANY NEW OR ADDITIONAL FACTS IN
ANY WAY RELATING TO THIS RELEASE, (III) THAT ANY FACT RELIED UPON BY IT WAS
INCORRECT, OR (IV) THAT ANY REPRESENTATION OR WARRANTY MADE BY ANY RELEASEE WAS
UNTRUE OR THAT ANY RELEASEE CONCEALED ANY FACT, CIRCUMSTANCE OR CLAIM RELEVANT
TO A RELEASING PARTY’S EXECUTION OF THIS RELEASE. EACH RELEASING PARTY
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE RELEASE SET FORTH ABOVE MAY BE
PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE USED AS A BASIS FOR AN
INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE INSTITUTED,
PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH RELEASE.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

GENERAL NUTRITION CENTERS, INC., as the Borrower

By:     Name: Title:

GNC CORPORATION, as the Parent

By:     Name: Title:

[•], as a Guarantor

By:     Name: Title:

[Signature Page to First Amendment to GNC Amended and Restated Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

[Lender Signature Block], as a Lender By:  

 

  Name:   Title:

[Signature Page to First Amendment to GNC Amended and Restated Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed: JPMORGAN CHASE BANK, N.A., as the Administrative Agent

By:  

 

Name:   Title:  

[Signature Page to First Amendment to GNC Amended and Restated Term Loan Credit
Agreement]